Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 4-9, 12, 14-16, and 18-21 are pending.
	Claims 18 and 21 are amended by Examiner’s amendment below.
	Claims 1-2, 4-9, 12, 14-16, and 18-21 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jay Shrestha on September 6, 2022.
Please amend the claims with respect to the Allowability Notice on 08/05/2022.
18. (Currently amended) A method of inhibiting growth or killing an insect pest, comprising transforming a plant with the DNA construct of claim [[10]] 4.  

21. (Currently amended) The method of claim [[17,]] 18, 19 or 20, wherein the insect pest or insect pest population is resistant to at least one Bt toxin.


Examiner’s Comment
The following is an examiner’s statement of reasons for allowance: In the previous Corrected Notice of Allowability, the Examiner address the improper dependency issue in claims 18-21 as they depend from canceled claims given previous amendments. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663